Citation Nr: 0812169	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  99-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a rectal abscess.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had honorable active service from August 1971 to 
August 1977.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which assigned an initial rating of 10 
percent for chronic pain syndrome from a previous rectal 
abscess, effective from September 11, 1997.  

The veteran testified at a hearing before an RO hearing 
officer in October 1999.  A transcript of the hearing has 
been associated with the claims files.  

The Board notes that the veteran also perfected appeals as to 
the issues of 
secondary service connection for urinary and fecal 
incontinence.  A December 2006 rating decision granted the 
issue of secondary service connection for fecal incontinence 
and in January 2007 the veteran submitted a statement in 
which he indicated that the only issue he was appealing was 
entitlement to an initial rating higher than 10 percent for 
residuals of a rectal abscess.  Therefore, the only issue 
under appeal is as stated on the title page.


REMAND

In the December 2003 remand, the Board explained that the RO 
rated the veteran's 
service-connected residuals of a surgically removed rectal 
abscess under a diagnostic code for skin scars.  The rating 
criteria for evaluating disabilities of the skin were 
revised, effective August 30, 2002.  Though instructed to do 
so by the Board, the RO has not advised the veteran of the 
changes made in the rating criteria nor has it adjudicated 
the claim based upon the revised criteria. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand another remand for corrective action is 
required.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In view of the originating agency's failure 
to follow the directives in the December 2003 remand, the 
Board concludes that additional development of the record is 
required prior to appellate disposition.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter informing him of the 
revised criteria for evaluating skin 
disorders and requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
the disability at issue during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the veteran another VA 
examination if the medical evidence 
currently of record is not sufficient 
to decide the claim.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



